Dismissed and Opinion Filed January 21, 2015.




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01494-CV

   TRACIE PETERS INDIVIDUALLY AND AS NEXT FRIEND (PARENT) FOR N.P.,
                              Appellant
                                 V.
               COLLIN COUNTY HUMANE SOCIETY, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-1830-2013

                              MEMORANDUM OPINION
                            Before Justices Francis, Evans, and Stoddart
                                    Opinion by Justice Stoddart
       Before the Court is appellant’s January 13, 2015, motion to dismiss appeal as moot. In

the motion, appellant states the November 4, 2014, ruling made by the trial court is the subject of

this interlocutory appeal. The November 4, 2014 ruling has been reconsidered, set aside, and

vacated. Consequently, this appeal is now moot. We grant the motion and dismiss this appeal.

TEX. R. APP. P. 42.1(a).




                                                    / Craig Stoddart/
                                                    CRAIG STODDART
141494F.P05                                         JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TRACIE PETERS INDIVIDUALLY AND                     On Appeal from the 417th Judicial District
AS NEXT FRIEND (PARENT) FOR N.P.,                  Court, Collin County, Texas
Appellant                                          Trial Court Cause No. 417-1830-2013.
                                                   Opinion delivered by Justice Stoddart.
No. 05-14-01494-CV         V.                      Justices Francis and Evans participating.

COLLIN COUNTY HUMANE SOCIETY,
Appellee

       Based on appellant’s January 13, 2015, motion to dismiss appeal as moot, and in
accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 21st day of January, 2015.




                                             –2–